Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered January 28, 1997, convicting him of robbery in the first degree (two counts), robbery in the second degree, attempted robbery in the first degree (two counts), attempted robbery in the second degree, and unlawful imprisonment in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion in summarily denying, without a hearing, the defendant’s motion to set aside the verdict based on juror misconduct. The motion was supported only by hearsay allegations contained in an affidavit of defense counsel (see, People v Cervantes, 242 AD2d 730, 731).
The defendant’s remaining contentions are unpreserved for appellate review, and we decline to review them in the exercise of our interest of justice jurisdiction. Altman, J. P., Krausman, H. Miller and Schmidt, JJ., concur.